The Opinion of the Court was delivered by Treat, J.*  On the 31st of December, 1838, the Probate Justice of the peace of St. Clair county allowed certain claims against the estate of Samuel Scott, deceased, in favor of Crow & Tevis. Joseph Scott, the administrator, tendered a bill of exceptions to the decision of the Probate Justice, and prayed an appeal to the Circuit Court, which he perfected by the entering into bond on the 23d of March, 1839. The Circuit Court, on the motion of Crow & Tevis, dismissed the appeal because it was not táken within twenty days after the decision complained of was made. That decision of the Circuit Court is now assigned for error by the administrator. This cause has already been before this Court, and a decision made on another question presented in it.. The Opinion is reported in 4th Scammon, 183. The Court there gave a general construction of the statute regulating appeals from the orders and judgment of Probate Justices. Upon reflection, we are satisfied of the propriety of the construction then given. According to the opinion there expressed, the proper mode of appealing from a decision of the Probate Justice in a case like the present, is by tendering a bill of exceptions and entering into bond within ninety days. That course was adopted by the administrator, and the Circuit Court erred in dismissing the appeal. The judgment of the Circuit Court is reversed with costs, and the cause is remanded for further proceeding's. Judgment reversed. '   Koerner, J. having been of counsel in this cause in the Court below, did not sit at the hearing in this Court. Wilson, C. J. did not hear the argument, &c.